           Case 1:19-vv-01777-UNJ Document 52 Filed 05/07/21 Page 1 of 7




                 In the United States Court of Federal Claims
                                    OFFICE OF SPECIAL MASTERS
                                          Filed: April 14, 2021

* * * * * * * *                     *   *    *   *    *
MORGAN GAFFNEY,                                       *                 UNPUBLISHED
                                                      *
                  Petitioner,                         *                 No. 19-1777V
                                                      *
v.                                                    *                 Special Master Gowen
                                                      *
SECRETARY OF HEALTH                                   *                 Stipulation; Influenza (Flu);
AND HUMAN SERVICES,                                   *                 Transverse Myelitis (TM).
                                                      *
                  Respondent.                         *
*    * *     *    * * * *           *   *    *   *    *

Anne C. Toale, Maglio Christopher & Toale, Sarasota, FL, for petitioner.
Julia M. Tollison, United States Department of Justice, Washington, D.C., for respondent.

                                     DECISION ON STIPULATION1

        On November 19, 2019, Morgan Gaffney (“petitioner”), filed a petition for compensation
in the National Vaccine Injury Compensation Program.2 Petition (ECF No. 1). Petitioner
received an influenza (“flu”) vaccine, which vaccine is contained in the Vaccine Injury Table
(the “Table”), on October 10, 2017. Petitioner alleges that she experienced an episode of
transverse myelitis (“TM”) caused by the administration of the flu vaccine. She further alleges
that she experienced the residual effects of this condition for more than six months.

        On April 14, 2021, respondent filed a stipulation providing that a decision should be
entered awarding compensation to petitioner. Stipulation (ECF No. 44). Respondent denies that
petitioner experienced an episode of TM; denies that the flu vaccine caused petitioner’s alleged
TM, or any other injury; and denies that her current condition is a sequelae of a vaccine-related

1
  Pursuant to the E-Government Act of 2002, see 44 U.S.C. § 3501 note (2012), because this opinion contains a
reasoned explanation for the action in this case, I intend to post it on the website of the United States Court of
Federal Claims. The Court’s website is at http://www.uscfc.uscourts.gov/aggregator/sources/7. Before the opinion
is posted on the Court’s website, each party has 14 days to file a motion requesting redaction “of any information
furnished by that party: (1) that is a trade secret or commercial or financial in substance and is privileged or
confidential; or (2) that includes medical files or similar files, the disclosure of which would constitute a clearly
unwarranted invasion of privacy.” Vaccine Rule 18(b). An objecting party must provide the Court with a proposed
redacted version of the opinion. Id. If neither party files a motion for redaction within 14 days, the opinion will
be posted on the Court’s website without any changes. Id.

2
  The National Vaccine Injury Compensation Program is set forth in Part 2 of the National Childhood Vaccine
Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755, codified as amended 42 U.S.C. §§ 300aa-10 to 34 (2012)
(hereinafter “Vaccine Act” or “the Act”). Hereinafter, individual section references will be to 42 U.S.C. § 300aa of
the Act.
           Case 1:19-vv-01777-UNJ Document 52 Filed 05/07/21 Page 2 of 7




injury. Id. at ¶ 6. Maintaining their above-stated positions, the parties nevertheless now agree
that the issues between them shall be settled and that a decision should be entered awarding the
compensation described in paragraph 8 of the stipulation, which is attached hereto as Appendix
A. Id. at ¶ 7.

        The stipulation awards a lump sum of $97,500.00 in the form of a check payable to
petitioner. This lump sum represents compensation for all damages that would be available
under 42 U.S.C. § 300aa-15(a).

       I adopt the stipulation as the decision of the Court and hereby award compensation in the
amount and on the terms set forth therein. Accordingly, the Clerk of Court SHALL ENTER
JUDGMENT in accordance with the terms of the parties’ stipulation.3

        IT IS SO ORDERED.
                                                                       s/Thomas L. Gowen
                                                                       Thomas L. Gowen
                                                                       Special Master




3
 Entry of judgment is expedited by each party’s filing notice renouncing the right to seek review. Vaccine Rule
11(a).

                                                         2
        Case 1:19-vv-01777-UNJ Document 52 Filed 05/07/21 Page 3 of 7




                 IN THE UNITED STATES COURT OF FEDERAL CLAIMS
                           OFFICE OF SPECIAL MASTERS


 MORGAN GAFFNEY,

                Petitioner,                              No. 19-1777V
                                                         Special Master Gowen
 V.                                                      ECF

 SECRETARY OF HEALTH AND
 HUMAN SERVICES,

                Respondent.


                                          STIPULATION

The parties hereby stipulate to the following matters:

       1.      Morgan Gaffney ("petitioner") filed a petition for vaccine compensation under the

National Vaccine Injury Compensation Program, 42 U.S.C. § 300aa-10 to 34 (the "Vaccine

Program"). The petition seeks compensation for an injury allegedly related to petitioner's receipt

of an influenza ("flu") vaccine, which is contained in the Vaccine Injury Table (the "Table"), 42

C.F.R. § 100.3(a).

       2.      On October 10, 2017, petitioner received a flu vaccine.

       3.      The vaccine was administered in the United States.

       4.      Petitioner alleges that she experienced an episode of transverse myelitis caused by

the administration of the flu vaccine. She further alleges that she experienced the residual effects

of this condition for more than six months.

       5.      Petitioner represents that there has been no prior award or settlement of a civil

action for damages as a result of her alleged condition.

       6.      Respondent denies that petitioner experienced an episode of transverse myelitis;

                                               I of5
Case 1:19-vv-01777-UNJ Document 52 Filed 05/07/21 Page 4 of 7
Case 1:19-vv-01777-UNJ Document 52 Filed 05/07/21 Page 5 of 7
Case 1:19-vv-01777-UNJ Document 52 Filed 05/07/21 Page 6 of 7
Case 1:19-vv-01777-UNJ Document 52 Filed 05/07/21 Page 7 of 7
